217 U.S. 594 (1910)
SCHULTZ
v.
DIEHL.
No. 166.
Supreme Court of United States.
Submitted April 22, 1910.
Decided April 25, 1910.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF OREGON.
*595 Mr. Charles W. Fulton and Mr. Douglas W. Bailey for appellants.
No appearance for appellees.
Submitted by appellants April 22, 1910.
Per Curiam.
Decree reversed with costs and cause remanded to be proceeded in according to law. Jellenik v. Huron Copper Mining Company, 177 U.S. 1; 18 Stat. 470, c. 137, § 8; Code of Oregon, §§ 5064, 300, 301.